MEMORANDUM OPINION
NIX, Presiding Judge:
This is an Original Proceeding in which the petitioner makes application to this Court for Post-Conviction Appeal. From the petition, it appears that the petitioner entered a plea of guilty to two charges of Obtaining Money by Means of a Bogus Check, and received two sentences of Four Years to run concurrently. Petitioner states that he was represented by counsel at the time he entered his plea of guilty. He states no actual basis for this Court to grant a Post-Conviction Appeal, but only complains that the sentence was excessive, and requests this Court to modify same.
Since the petitioner fails to substantiate sufficient grounds for Post-Conviction Appeal, the relief prayed for is hereby denied.
Writ denied.
BUSSEY and BRETT, JJ., concur.